O’CONNELL, C. J.,
dissenting.
I tliirik that the evidence clearly indicates that it was the intention of Jack Mundon and plaintiff that the property was to he sold to a corporation which plaintiff was representing and not to plaintiff himself. That intention should he given effect unless there is some legal obstacle preventing its proof. I do not think that there is such an obstacle in this case. The parol evidence rule would apply to preclude oral evidence if the contract were integrated and it appeared unambiguously either that Ritchie was a party or was not a party to the contract. Restatement (Second), Agency § 323. But the contract in question contained no indication as to whether plaintiff was contracting as an agent or an individual. In these circumstances, parol evidence should be admissible to determine that status.